Exhibit 10.1

 

New Microsoft Word Document_ppp_page_1.gif [tmb-20200423xex10d1g001.gif]

Promissory Note Interest Rate after Deferment Period 1.00% fixed per annum Date
4/20/20 Loan Amount $1,805,856.00 Deferment Period 6 months This Promissory Note
(“Note”) sets forth and confirms the terms and conditions of a term loan to Xcel
Brands Inc (whether one or more than one, “Borrower”) from Bank of America, NA,
a national banking association having an address of P.O. Box 15220, Wilmington,
DE 19886-5220 (together with its agents, affiliates, successors and assigns, the
“Bank”) for the Loan Amount and at the Interest Rate stated above (the “Loan”).
The Loan is made pursuant to the Paycheck Protection Program under the
Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”). The
funding of the Loan is conditioned upon approval of Borrower’s application for
the Loan and Bank’s receiving confirmation from the SBA that Bank may proceed
with the Loan. The date on which the funding of the Loan takes place is referred
to as the “Funding Date”. If the Funding Date is later than the date of this
Note, the Deferment Period commences on the Funding Date and ends six months
from the Funding Date. After sixty (60) days from the date the Loan is funded,
but not more than ninety (90) days from the date the Loan is funded, Borrower
shall apply to Bank for loan forgiveness. If the SBA confirms full and complete
forgiveness of the unpaid balance of the Loan, and reimburses Bank for the total
outstanding balance, principal and interest, Borrower’s obligations under the
Loan will be deemed fully satisfied and paid in full. If the SBA does not
confirm forgiveness of the Loan, or only partly confirms forgiveness of the
Loan, or Borrower fails to apply for loan forgiveness, Borrower will be
obligated to repay to the Bank the total outstanding balance remaining due under
the Loan, including principal and interest (the “Loan Balance”), and in such
case, Bank will establish the terms for repayment of the Loan Balance in a
separate letter to be provided to Borrower, which letter will set forth the Loan
Balance, the amount of each monthly payment, the interest rate (not in excess of
a fixed rate of one per cent (1.00%) per annum), the term of the Loan, and the
maturity date of two (2) years from the funding date of the Loan. No principal
or interest payments will be due prior to the end of the Deferment Period.
Borrower promises, covenants and agrees with Bank to repay the Loan in
accordance with the terms for repayment as set forth in that letter (the
“Repayment Letter”). Payments greater than the monthly payment or additional
payments may be made at any time without a prepayment penalty but shall not
relieve Borrower of its obligations to pay the next succeeding monthly payment.
In consideration of the Loan received by Borrower from Bank, Borrower agrees as
follows: 1. DEPOSIT ACCOUNT/USE OF LOAN PROCEEDS: Borrower is required to
maintain a deposit account with Bank of America, N.A. (the “Deposit Account”)
until the Loan is either forgiven in full or the Loan is fully paid by Borrower.
Borrower acknowledges and agrees that the proceeds of the Loan shall be
deposited by Bank into the Deposit Account. The Loan proceeds are to not be used
by Borrower for any illegal purpose and Borrower represents to the Bank that it
will derive material benefit, directly and indirectly, from the making of the
Loan. 2. DIRECT DEBIT. If the Loan is not forgiven and a Loan Balance remains,
Borrower agrees that on the due date of any amount due as set forth in the
Repayment Letter, Bank will debit the amount due from the Deposit Account
established by Borrower in connection with this Loan. Should there be
insufficient funds in the Deposit Account to pay all such sums when due, the
full amount of such deficiency be shall be immediately due and payable by
Borrower. 3. INTEREST RATE: Bank shall charge interest on the unpaid principal
balance of the Loan at the interest rate set forth above under “Interest Rate”
from the date the Loan was funded until the Loan is paid in full. 4.
REPRESENTATIONS, WARRANTIES AND COVENANTS. (1) Borrower represents and warrants
to Bank, and covenants and agrees with Bank, that: (i) Borrower has read the
statements included in the Application, including the Statements Required by Law
and Executive Orders, and Borrower understands them. (ii) Borrower was and
remains eligible to receive a loan under the rules in effect at the time
Borrower submitted to Bank its Paycheck Protection Program Application Form (the
“Application”) that have been issued by the SBA implementing the Paycheck
Protection Program under Division A, Title I of the CARES Act (the “Paycheck
Protection Program Rule”). (iii) Borrower (a) is an independent contractor,
eligible self-employed individual, or sole proprietor or (b) employs no more
than the greater of 500 employees or, if applicable, the size standard in number
of employees established by the SBA in 13 C.F.R. 121.201 for Borrower’s
industry. (iv) Borrower will comply whenever applicable, with the civil rights
and other limitations in the Application. (v) All proceeds of the Loan will be
used only for business-related purposes as specified in the Application and
consistent with the Paycheck Protection Program Rule. (vi) To the extent
feasible, Borrower will purchase only American-made equipment and products.
(vii) Borrower is not engaged in any activity that is illegal under federal,
state or local law. (viii) Borrower certifies that any loan received by Borrower
under Section 7(b)(2) of the Small Business Act between January 31, 202 0 and
April 3, 2020 that will remain outstanding after funding of this Loan was for a
purpose other than paying payroll costs and other allowable uses loans under the
Paycheck Protection Program Rule. (ix) Borrower was in operation on February 15,
2020 and had employees for whom Borrower paid salaries and payroll taxes or paid
independent contractors (as reported on Form(s) 1099-MISC). (x) The current
economic uncertainty makes the request for the Loan necessary to support the
ongoing operations of Borrower. (xi) All proceeds of the Loan will be used to
retain workers and maintain payroll or make mortgage interest payments, lease
payments, and utility payments, as specified under the Paycheck Protection
Program Rule and Borrower acknowledges that if the funds are knowingly used for
unauthorized purposes, the federal government may hold Borrower and/or
Borrower’s authorized representative legally liable, such as for charges of
fraud. (xii) Borrower has provided Bank true, correct and complete information
demonstrating that Borrower had employees for whom Borrower paid salaries and
payroll taxes on or around February 15, 2020. (xiii) Borrower has provided to
Bank all documentation available to Borrower on a reasonable basis verifying the
dollar amounts of average monthly payroll costs for the calendar year 2019,
which documentation shall include, as applicable, copies of payroll processor
records, payroll tax filings and/or Form 1099-MISC. (xiv) Borrower will promptly
provide to Bank (a) any additional documentation that Bank requests in order to
verify payroll costs and (b) documentation verifying the number of full-time
equivalent employees on payroll as well as the dollar amounts of payroll costs,
covered mortgage interest payments, covered rent payments, and covered utilities
for the eight week period following the Loan. (xv) Borrower acknowledges that
(a) loan forgiveness will be provided by the SBA for the sum of documented
payroll costs, covered mortgage interest payments, covered rent payments, and
covered utilities, and not more than 25% of the Forgivable Amount may be for non
-payroll costs (xvi) During the period beginning on February 15, 2020 and ending
on December 31, 2020, Borrower has not and will not receive any other loan under
1

 

 








New Microsoft Word Document_ppp_page_2.gif [tmb-20200423xex10d1g002.gif]

the Paycheck Protection Program. (xvii) Borrower certifies that the information
provided in the Application and the information that Borrower provided in all
supporting documents and forms is true and accurate in all material respects.
Borrower acknowledges that knowingly making a false statement to obtain a
guaranteed loan from SBA is punishable under the law, including under 18 USC
1001 and 3571 by imprisonment of not more than five years and/or a fine of up to
$250,000; under 15 USC 645 by imprisonment of not more than two years and/or a
fine of not more than $5,000; and, if submitted to a Federally insured
institution, under 18 USC 1014 by imprisonment of not more than thirty years
and/or a fine of not more than $1,000,000. (xviii) Borrower understands,
acknowledges and agrees that Bank can share any tax information received from
Borrower or any Owner with SBA's authorized representatives, including
authorized representatives of the SBA Office of Inspector General, for the
purpose of compliance with SBA Loan Program Requirements and all SBA reviews.
(xix) Neither Borrower nor any Owner, is presently suspended, debarred, proposed
for debarment, declared ineligible, voluntarily excluded from participation in
this transaction by any Federal department or agency, or presently involved in
any bankruptcy. (xx) Neither Borrower, nor any Owner, nor any business owned or
controlled by any of them, ever obtained a direct or guaranteed loan from SBA or
any other Federal agency that is currently delinquent or h as defaulted in the
last 7 years and caused a loss to the government. (xxi) Neither Borrower, nor
any Owner, is an owner of any other business or has common management with any
other business, except as disclosed to the Bank in connection with the
Borrower’s Application. (xxii) Borrower did not receive an SBA Economic Injury
Disaster Loan between January 31, 2020 and April 3, 2020, except as disclosed to
the Bank in connection with the Borrower’s Application. (xxiii) Neither Borrower
(if an individual), nor any individual owning 20% or more of the equity of
Borrower (each, an “Owner”), is subject to an indictment, criminal information,
arraignment, or other means by which formal criminal charges are brought in any
jurisdiction, or presently incarcerated, on probation or parole. (xxiv) Neither
Borrower (if an individual), nor any Owner, has within the last 5 years been
convicted; pleaded guilty; pleaded nolo contendere; been placed on pretrial
diversion; or been placed on any form of parole or probation (including
probation before judgment) for any felony. (xxv) The United States is the
principal place of residence for all employees of Borrower included in
Borrower’s payroll calculation included in the Application. (xxvi) The Borrower
correctly indicated on its Application whether it is a franchise that is listed
in the SBA’s franchise directory. (xxvii) If Borrower is claiming an exemption
from all SBA affiliation rules applicable to Paycheck Protection Program loan
eligibility under the religious exemption to the affiliation rules, Borrower has
made a reasonable, good faith determination that it qualifies for such religious
exemption under 13 C.F.R. 121.103(b)(10), which provides that “[t]he
relationship of a faith - based organization to another organization is not
considered an affiliation with the other organization…if the relationship is
based on a religious teaching or belief or otherwise constitutes a part of the
exercise of religion.” (2) At all times during the term the of the Loan,
Borrower represents and warrants to the Bank, that (i) if Borrower is anything
other than a natural person, it is duly formed and existing under the laws of
the state or other jurisdiction where organized; (ii) this Note, and any
instrument or agreement required under this Note, are within Borrower's powers,
have been duly authorized, and do not conflict with any of its organizational
papers; (iii) the information included in the Beneficial Ownership Certification
most recently provided to the Bank, if applicable, is true and correct in all
respects; and (iv) in each state in which Borrower does business, it is properly
licensed, in good standing, and, where required, in compliance with fictitious
name (e.g. trade name or d/b/a) statutes. IF THE FUNDING DATE IS AFTER THE DATE
OF THIS NOTE, BORROWER AGREES THAT BORROWER SHALL BE DEEMED TO HAVE REPEATED AND
REISSUED, IMMEDIATELY PRIOR TO THE FUNDING ON THE FUNDING DATE, THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH ABOVE IN THIS
PARAGRAPH 5. EVENTS OF DEFAULT: If the Loan is not forgiven and a Loan Balance
remains, then from the date the Repayment Letter is sent to Borrower until the
Loan Balance is fully paid, the occurrence and continuation of any of the
following events shall constitute a default hereunder: (i) insolvency,
bankruptcy, dissolution, issuance of an attachment or garnishment against
Borrower; (ii) failure to make any payment when due under the Loan or any or all
other loans made by Bank to Borrower, and such failure continues for ten (10)
days after it first became due; (iii) failure to provide current financial
information promptly upon request by Bank; (iv) the making of any false or
materially misleading statement on any application or any financial statement
for the Loan or for any or all other loans made by Bank to Borrower; (v) Bank in
good faith believes the prospect of payment under the Loan or any or all other
loans made by Bank to Borrower is impaired; (vi) Borrower under or in connection
with the Loan or any or all other loans made by Bank to Borrower fails to timely
and properly observe, keep or perform any term,covenant, agreement, or condition
therein; (vii) default shall be made with respect to any other indebtedness for
borrowed money of Borrower, if the default is a failure to pay at maturity or if
the effect of such default is to accelerate the maturity of such indebtedness
for borrowed money or to permit the holder or obligee thereof or other party
thereto to cause any such indebtedness for borrowed money to become due prior to
its stated maturity; (viii) the Bank in its sole discretion determines in good
faith that an event has occurred that materially and adversely affects Borrower;
(ix) any change shall occur in the ownership of the Borrower; (x) permanent
cessation of Borrower’s business operations; (xi) Borrower, if an individual,
dies, or becomes disabled, and such disability prevents the Borrower from
continuing to operate its business; (xii) Bank receives notification or is
otherwise made aware that Borrower, or any affiliate of Borrower, is listed as
or appears on any lists of known or suspected terrorists or terrorist
organizations provided to Bank by the U.S. government under the USA Patriot Act
of 2001; and (xiii) Borrower fails to maintain the Deposit Account with the
Bank. 6. REMEDIES: If the Loan is not forgiven and a Loan Balance remains, then
from the date the Repayment Letter is sent to Borrower, upon the occurrence of a
default, all or any portion of the entire amount owing on the Loan, and any and
all other loans made by Bank to Borrower, shall, at Bank’s option, become
immediately due and payable without demand or notice. Upon a default, Bank may
exercise any other right or remedy available to it at law or in equity. All
persons included in the term “Borrower” are jointly and severally liable for
repayment, regardless of to whom any advance of credit was made. Borrower shall
pay any costs Bank may incur including without limitation reasonable attorney’s
fees and court costs should the Loan and/or any and all other loans made by Bank
to Borrower be referred to an attorney for collection to the extent permitted
under applicable state law. EACH PERSON INCLUDED IN THE TERM BORROWER WAIVES ALL
SURETYSHIP AND OTHER SIMILAR DEFENSES TO THE FULL EXTENT PERMITTED BY APPLICABLE
LAW. 7. CREDIT INVESTIGATION: If the Loan is not forgiven and a Loan Balance
remains, then from the date the Repayment Letter is sent to Borrower until the
Loan Balance is fully paid, Borrower authorizes Bank and any of its affiliates
at any time to make whatever credit investigation Bank deems is proper to
evaluate Borrower’s credit, financial standing and employment and Borrower
authorizes Bank to exchange Borrower’s credit experience with credit bureaus and
other creditors Bank reasonably believes are doing business with Borrower.
Borrower also agrees to furnish Bank with any financial statements Bank may
request at any time and in such detail as Bank may require. 8. NOTICES:
Borrower’s request for Loan forgiveness, and the documentation that must
accompany that request, shall be submitted to Bank by transmitting the
communication to the electronic address, website, or other electronic
transmission portal provided by Bank to Borrower. 2

 

 








New Microsoft Word Document_ppp_page_3.gif [tmb-20200423xex10d1g003.gif]

Otherwise, all notices required under this Note shall be personally delivered or
sent by first class mail, postage prepaid, or by overnight courier, to the
addresses on the signature page of this Note, or sent by facsimile to the fax
number(s) listed on the signature page, or to such other addresses as the Bank
and the Borrower may specify from time to time in writing (any such notice a
“Written Notice”). Written Notices shall be effective (i) if mailed, upon the
earlier of receipt or five (5) days after deposit in the U.S. mail, first class,
postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered. In lieu of a Written Notice, notices and/or
communications from the Bank to the Borrower may, to the extent permitted by
law, be delivered electronically (i) by transmitting the communication to the
electronic address provided by the Borrower or to such other electronic address
as the Borrower may specify from time to time in writing, or (ii) by posting the
communication on a website and sending the Borrower a notice to the Borrower’s
postal address or electronic address telling the Borrower that the communication
has been posted, its location, and providing instructions on how to view it (any
such notice, an “Electronic Notice”). Electronic Notices shall be effective when
presented to the Borrower, or is sent to the Borrower’s electronic address or is
posted to the Bank’s website. To retain a copy for your records, please download
and print or save a copy to your device. 9. CHOICE OF LAW; JURISDICTION; VENUE.
(1) At all times that Bank is the holder of this Note, except to the extent that
any law of the United States may apply, this Note shall be governed and
interpreted according to the internal laws of the state of Borrower’s principal
place of business (the “Governing Law State”), without regard to any choice of
law, rules or principles to the contrary. However, the charging and calculating
of interest on the obligations under this Note shall be governed by, construed
and enforced in accordance with the laws of the state of North Carolina and
applicable federal law. Nothing in this paragraph shall be construed to limit or
otherwise affect any rights or remedies of Bank under federal law. Borrower and
Bank agree and consent to be subject to the personal jurisdiction of any state
or federal court located in the Governing Law State so that trial shall only be
conducted by a court in that state. (2) Notwithstanding the foregoing, when SBA
is the holder, this Note will be interpreted and enforced under federal law,
including SBA regulations. Lender or SBA may use state or local procedures for
filing papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using such procedures, SBA does not waive any federal immunity from
state or local control, penalty, tax, or liability. As to this Note, Borrower
may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt federal law. 10. MISCELLANEOUS.
The Loan may be sold or assigned by Bank without notice to Borrower. Borrower
may not assign the Loan or its rights hereunder to anyone without Bank’s prior
written consent. If any provision of this Note is contrary to applicable law or
is found unenforceable, such provision shall be severed from this Note without
invalidating the other provisions thereof. Bank may delay enforcing any of its
rights under this Note without losing them, and no failure or delay on the part
of Bank in exercising any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. Bank, by its acceptance hereof,
and the making of the Loan and Borrower understand and agree that this Note
constitutes the complete understanding between them. This Note shall be binding
upon Borrower, and its successors and assigns, and inure to the benefit of Bank
and its successors and assigns. 11. BORROWING AUTHORIZED. The signer for
Borrower represents, covenants and warrants to Bank that he or she is certified
to borrow for the Borrower and is signing this Note as the duly authorized sole
proprietor, owner, sole shareholder, officer, member, managing member, partner,
trustee, principal, agent or representative of Borrower, and further
acknowledges and confirms to Bank that by said signature he or she has read and
understands all of the terms and provisions contained in this Note and agrees
and consents to be bound by them. This Note and any instrument or agreement
required herein, are within the Borrower's powers, have been duly authorized,
and do not conflict with any of its organizational papers. The individuals
signing this Agreement on behalf of each Borrower are authorized to sign such
documents on behalf of such entities. For purposes of this Note only, the Bank
may rely upon and accept the authority of only one signer on behalf of the
Borrower, and for this Note, this resolution supersedes and replaces any prior
and existing contrary resolution provided by Borrower to Bank. 12. ELECTRONIC
COMMUNICATIONS AND SIGNATURES. This Note and any document, amendment, approval,
consent, information, notice, certificate, request, statement, disclosure or
authorization related to this Note (each a “Communication”), including
Communications required to be in writing, may, if agreed by the Bank, be in the
form of an Electronic Record and may be executed using Electronic Signat ures,
including, without limitation, facsimile and/or .pdf. The Borrower agrees that
any Electronic Signature (including, without limitation, facsimile or .pdf) on
or associated with any Communication shall be valid and binding on the Borrower
to the same extent as a manual, original signature, and that any Communication
entered into by Electronic Signature, will constitute the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with the terms thereof to the same extent as if a manually executed
original signature was delivered to the Bank. Any Communication may be executed
in as many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
Communication. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the Bank of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. The Bank may, at its option, create one or more copies of any
Communication in the form of an imaged Electronic Record (“Electronic Copy”),
which shall be deemed created in the ordinary course of the Bank’s business, and
destroy the original paper document. All Communications in the form of an
Electronic Record, including an Electronic Copy, shall be considered an original
for all purposes, and shall h ave the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, the Bank is under no obligation to accept an Electronic Signature
in any form or in any format unless expressly agreed to by the Bank pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent the Bank has agreed to accept such Electronic Signature, the
Bank shall be entitled to rely on any such Electronic Signature without further
verification and (b) upon the request of the Bank any Electronic Signature shall
be promptly followed by a manually executed, original counterpart. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time. 13. CONVERSION TO PAPER ORIGINAL. At the Bank’s discretion the
authoritative electronic copy of this Note ("Authoritative Copy") may be
converted to paper and marked as the original by the Bank (the "Paper
Original"). Unless and until the Bank creates a Paper Original, the
Authoritative Copy of this Agreement: (1) shall at all times reside in a
document management system designated by the Bank for the storage of
authoritative copies of electronic records, and (2) is held in the ordinary
course of business. In the event the Authoritative Copy is converted to a Paper
Original, the parties hereto acknowledge and agree that: (1) the electronic
signing of this Agreement also constitutes issuance and delivery of the Paper
Original, (2) the electronic signature(s) associated with this Agreement, when
affixed to the Paper Original, constitutes legally valid 3

 

 








New Microsoft Word Document_ppp_page_4.gif [tmb-20200423xex10d1g004.gif]

and binding signatures on the Paper Original, and (3) the Borrower’s obligations
will be evidenced by the Paper Original after such conversion. 14. BORROWER
ATTESTATION. Borrower attests and certifies to Bank that it has not provided
false or misleading information or statements to the Bank in its application for
the Loan, and that the certifications, representations, warranties, and
covenants made to the Bank in this Note and elsewhere relating to the Loan are
true, accurate, and correct. Borrower further attests and certifies to Bank that
it is has read, understands, and acknowledges that the Loan is being made under
the CARES Act, and any use of the proceeds of the Loan other than as permitted
by the CARES Act, or any false or misleading information or statements provided
to the Bank in its application for the Loan or in this Note may subject the
Borrower to criminal and civil liability under applicable state and federal laws
and regulations, including but not limited to, the False Claims Act, 31 U.S.C.
Section 3729, et. seq. Borrower further acknowledges and understands that this
Note is not valid and effective until and unless Borrower’s application for the
Loan is approved and Bank’s receiving confirmation from the SBA that Bank may
proceed with the Loan. IN WITNESS WHEREOF, I, the authorized representative of
the Borrower, hereto have caused this Promissory Note to be duly executed as of
the date set forth below. BORROWER: Xcel Brands Inc Signature of Authorized
Representative of Borrower James Haran Print Name Authorized Representative
Title STREET ADDRESS: 1333 Broadway Fl 10 CITY/STATE/ZIP CODE: New York, NY
10018 4

 



